Citation Nr: 0315848	
Decision Date: 07/14/03    Archive Date: 07/22/03	

DOCKET NO.  00-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to April 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

This case was previously before the Board in September 2001, 
at which time it was remanded in order that the veteran might 
be afforded a hearing before a member of the Board.  That 
hearing was conducted before the undersigned member of the 
Board in January 2002.

In a decision of April 2002, the Board granted service 
connection for a seizure disorder.  That determination was 
effectuated by a rating decision in May 2002.  Accordingly, 
the sole issue remaining for appellate review is that of 
entitlement to service connection for a chronic back 
disorder.  


REMAND

At the time of the aforementioned Board decision in April 
2002, the veteran was notified that the Board was undertaking 
additional development on the issue of entitlement to service 
connection for a chronic back disorder.  That development was 
undertaken pursuant to authority granted at 38 C.F.R. § 19.9 
(2002), and included the procurement of additional VA and 
private treatment records, as well as records of the Social 
Security Administration, and a VA orthopedic examination 
(conducted in April 2003).  Regrettably, pursuant to the 
recent decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. 
Cir., May 1, 2003), a portion of the regulations codified at 
38 C.F.R. § 19.9 (2002) have been invalidated.  Moreover, 
while at the time of the aforementioned VA orthopedic 
examination in April 2003, an opinion was offered regarding 
the issue of direct service connection for the veteran's low 
back disability, no opinion was provided regarding the 
alleged relationship between the veteran's current back 
disability and his service-connected seizure disorder, 
although this had been requested.  Under such circumstances, 
further development must be undertaken prior to a final 
adjudication of the issue of service connection for a chronic 
back disorder.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2003, the date of the 
veteran's most recent VA compensation and 
pension examination, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.

2.  The veteran's entire claims folder 
should then be furnished to the VA 
physician's assistant who conducted the 
April 2003 orthopedic examination.  
Should that physician's assistant prove 
unavailable, the veteran should be 
afforded an additional VA orthopedic 
examination, in order to more accurately 
determine the exact nature and etiology 
of his current back disorder.  In any 
case, the claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by either 
examiner prior to conduction and 
completion of any new orthopedic 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  

Following a review of the veteran's 
claims folder, or, in the case of a new 
examination, the completion of that 
examination and a review of the veteran's 
entire file, an opinion should be offered 
as to whether the veteran's current back 
disability is as likely as not 
proximately due to, the result of, or 
aggravated by his service-connected 
seizure disorder.  All information and 
opinions, when obtained, should be made a 
part of the veterans' claims folder.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND, and by the 
Veterans Claims Assistance Act of 2000 
(VCAA), is completed.  If not, corrective 
action should be taken.  

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a chronic back disorder, 
on both a direct and secondary basis.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




